acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc dom ita amirving tl-n-2435-97 date may released sca to associate district_counsel kansas city cc msr ksm kcy from assistant chief_counsel income_tax accounting cc dom it a subject service_center advice request effect of timely amended_return on period of limitations for assessment this responds to your request for advice dated date in connection with questions posed by the kansas city service_center in addition to the specific question you asked concerning the effect of a timely amended_return on the omission exception in sec_6501 we have considered a closely-related question the effect of such a return on the fraud exception in sec_6501 disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in the ccdm this document may contain confidential information subject_to the attorney-client and deliberative_process privilege therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representative issue sec_1 when a taxpayer omits over of gross_income on an original return but corrects that omission on a timely amended_return -- that is an amended_return filed by the return_due_date original or extended as the case may be -- is the assessment_period years under sec_6501 or years under sec_6501 tl-n-2435-97 when a taxpayer files a fraudulent return followed by a timely nonfraudulent amended_return is the assessment_period years under sec_6501 or unlimited under sec_6501 conclusions in both cases the general 3-year period in sec_6501 applies under a line of cases rulings and regulations exemplified by 308_us_389 a timely amended_return is generally treated as the taxpayer's return for most purposes there is no persuasive reason to depart from that rule in the statute_of_limitations context a second line of authority to the effect that a late amended_return is a nullity see eg 464_us_386 is distinguishable examples the following examples illustrate the issues and our conclusions omission - sec_6501 timely amended_return original due_date an individual calendar-year taxpayer files a year income_tax return on february year the return omits over of the taxpayer's gross_income on april year the return_due_date the taxpayer files an amended_return that corrects the omission or reduces the omission to or less timely amended_return extended due_date the facts are the same except that the taxpayer requests an automatic_extension to file on april year files the first return omitting gross_income on june and files the amended_return correcting or reducing the omission on august the extended due_date late amended_return original due_date the facts are the same as example except that the amended_return is filed on may note that timely has a different meaning when an amended_return is considered as a refund claim in this discussion of the assessment_period under sec_6501 the term timely amended_return means a return filed on or before the original or extended return_due_date see haggar u s pincite this differs from the usage for refund purposes in sec_6511 where an amended_return claiming a refund is timely if filed within the refund limitations_period generally years from the filing of the original return a timely amended_return in the sense used here is sometimes referred to as a substitute supplemental or superseding return tl-n-2435-97 late amended_return extended due_date the facts are the same as example except that the amended_return is filed on september fraud - sec_6501 in these examples assume the scenarios are the same as in examples except that instead of a omission the original return is fraudulent and the amended_return is nonfraudulent timely amended_return original due_date timely amended_return extended due_date late amended_return original due_date late amended_return extended due_date under our interpretation the general 3-year assessment_period applies in example sec_1 and the period would run from the original due_date in example sec_1 and and from the date the first return was filed in example sec_2 and a 6-year period applies in example sec_3 and and the period is unlimited in examples and i relevant provisions discussion the general statute_of_limitations for the assessment of tax is found in sec_6501 which states that except as otherwise provided tax must be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed under sec_6501 a return filed before the last day prescribed for filing is deemed filed on the last day thus for example the returns filed in example sec_1 and are deemed filed on april in example the filing_date is actually irrelevant because the assessment_period is unlimited however a return filed on extension is treated as filed on the day it is received in the case of a return received on or before the extended due_date or on the postmark date in the case of a return mailed before but received after the extended due_date see eg 669_f2d_1342 9th cir thus the returns filed in example sec_2 and are treated as filed on june although the filing_date is irrelevant in example the omission exception in sec_6501 provides for income_tax that if a taxpayer omits_from_gross_income an amount properly includible in gross_income that is in tl-n-2435-97 excess of of the gross_income stated in the return the tax may be assessed within years after the return was filed the fraud exception in sec_6501 states that in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time the question for interpretation is whether for purposes of sec_6501 and e a return incorporates corrections that are provided in a timely amended_return the analysis involves the interplay of principles set out in three supreme court cases 293_us_172 haggar and badaracco ii zellerbach return that starts limitations_period in zellerbach the court held that an original return despite its inaccuracy was a return for limitations purposes so that the filing of an amended_return did not start a new period of limitations running from a history of administrative construction the inference is compelling that a second return reporting an additional tax is an amendment or supplement to a return already upon the files and being effective by relation does not toll a limitation which has once begun to run perfect accuracy or completeness is not necessary to rescue a return from nullity if it purports to be a return is sworn to as such and evinces an honest and genuine endeavor to satisfy the law this is so though at the time of filing the omissions or inaccuracies are such as to make amendment necessary u s pincite citations omitted the same principle has been followed in the context of the statute_of_limitations on refunds in sec_6511 see eg 303_f2d_366 3d cir cert den 371_us_877 revrul_72_311 1972_1_cb_398 consistent with zellerbach a return that reflects a omission will still trigger the running of the assessment limitations_period although the period may be years rather than see examples above similar exceptions apply in the case of estate gift and excise_taxes under sec_6501 and the conclusions in this memorandum apply equally in those contexts tl-n-2435-97 iii haggar effect of timely amended_return a haggar case in haggar for purposes of a now-obsolete capital stock tax the taxpayer was required to declare the value of its stock on its first return after passage of the law the taxpayer reported par_value on a timely return and then filed an amended_return declaring actual value prior to the due_date noting that the government was not prejudiced that the taxpayer could have declared the revised amount on a single return filed before the due_date that the purposes of the statute were not thwarted and that there was a longstanding administrative practice of accepting timely amended returns in other contexts the court observed first return thus means a return for the first year in which the taxpayer exercises the privilege of fixing its capital stock value for tax purposes and includes a timely amended_return for that year a timely amended_return is as much a first return for the purpose of fixing the capital stock value in contradistinction to returns for subsequent years as is a single return filed by the taxpayer for the first tax_year to construe first return as meaning the first paper filed as a return as distinguished from the paper containing a timely amendment which when filed is commonly known as the return for the year for which it is filed is to defeat the purposes of the statute by dissociating the phrase from its context and from the legislative purpose u s pincite by itself the haggar opinion does not compel a conclusion that a timely amended_return can cure a omission or fraud for statute_of_limitations purposes this is especially true in extended due_date situations such as example in such situations because the first filing starts the limitations_period under zellerbach the period for examining a corrected return could be shortened haggar could be distinguished from the sec_6501 context on several grounds haggar involved a different obsolete statute it concerned an essentially arbitrary declaration akin to an election not fraud or an omission_of_income it construed the term first return that is the first year's return not return it involved a blanket_extension of the due_date not an extension specific to the taxpayer and its rationale was narrowly drawn resting on an examination of the specific statute authorizing the election and a finding that the government was not prejudiced although the opinion refers to the due_date as having been extended u s pincite this was pursuant to a general extension of the filing_date not an extension requested by the specific taxpayer see t d xii-1 c b both the original and amended returns were filed during the extended period the commissioner concedes that it has long been the practice in the cases of other types of tax to accept an amended_return filed within the period allowed for filing returns as the return of the taxpayer for the taxable_year u s pincite tl-n-2435-97 however both before and since the opinion was issued the principle underlying haggar has been extended and applied in a broad range of contexts -- including situations involving extended due dates -- not only in court decisions but also by the service in its administrative rulings b elections for example many elections required to be made on a timely return can be made or changed on a timely amended_return see eg 329_f2d_649 ct_cl excess_profits_tax election 336_f2d_134 2d cir inventory_accounting relief provision 267_fsupp_89 e d mo partnership_tax_year i t 1946_1_cb_76 election to itemize deductions cf 311_us_55 percentage_depletion election on late amended_return invalid haggar distinguished 64_tc_314 percentage-of-completion accounting_method haggar distinguished c estimated_tax penalties more significantly for present purposes the service has extended the haggar rule in the penalty context a setting closely linked to the statute_of_limitations the clearest examples involve the penalties for estimated_tax underpayment for example in revrul_78_256 1978_1_cb_438 the service considered these facts involving a newly-formed calendar-year corporation that had failed to make any estimated_tax payments for - on date the corporation filed a timely request for an automatic_extension to file its return - on april the taxpayer filed its form_1120 reporting dollar_figurex in tax - on april prior to the extended june due_date the taxpayer filed an amended_return on form 1120x reporting tax of only dollar_figurex the issue was the amount of the underpayment of estimated_tax for purposes of the penalty for corporations in sec_6655 under sec_6655 the underpayment is the difference between the amounts paid and of the tax_shown_on_the_return tl-n-2435-97 the service concluded in revrul_78_256 that the tax_shown_on_the_return is dollar_figurex the amount on the amended_return treating haggar as involving an extended due_date the ruling quotes the opinion for the following broad proposition a timely amended_return is as much a ’first return’ as a single return filed by the taxpayer c b pincite a comparison of this excerpt with the actual passage quoted in more detail above p highlights the fact that rev_rul does not restrict haggar in any of the possible ways discussed earlier rather the revenue_ruling applies haggar in an extended due_date scenario that does not involve either the capital stock tax the term first return or an election in a similar fashion revrul_83_36 1983_1_cb_358 further extends the haggar principle applying it to the estimated_tax underpayment penalty for individual taxpayers in sec_6654 cf revrul_86_58 1986_1_cb_365 712_f2d_199 5th cir different result for late amended_return revrul_78_256 distinguished d tax_court deficiency negligence and fraud underpayment the application of haggar in rev ruls and was consistent with the treatment of timely amended returns in determining tax_court jurisdiction as well as for purposes of the negligence and fraud penalties in these contexts a deficiency or underpayment is determined by treating a timely amended_return as relating back to and modifying or superseding the return a brief history of these provisions illustrates how the application of the principle in these contexts actually predated haggar regulations prior to the penalties for negligence and fraud were imposed on the same deficiency that was used to determine tax_court jurisdiction then as now a key element in determining a deficiency under the statute was the amount shown upon the return which the regulations interpreted as not including amounts shown on an amended_return additional tax shown on an amended_return so-called is a deficiency within the meaning of the code reg art a t d cf reg art a see mim v-1 c b mim v-1 c b switch of position on the effect of an amended_return revisions t d c b that the amended_return referred to in these pre-1954 regulations was a late amended_return not a timely one was made clear when the regulations were rewritten in tl-n-2435-97 to reflect an unrelated statutory change the provisions that applied to both pre- and post-effective-date years contained the same clarified language additional tax shown on an amended_return so-called filed after the due_date of the return for the taxable_year is a deficiency within the meaning of the code reg sec_29 a and b emphasis added thus at least as far back as a taxpayer could reduce or eliminate a deficiency and avoid penalties by filing a timely amended_return as written these pre-1954 regulations did not specify whether the due_date of the return included an extended due_date but a combination of statutory and regulatory changes beginning in clarified this point changes t d c b in the code congress for the first time defined an underpayment for penalty purposes separate from a deficiency new sec_6653 specified that in determining an underpayment the tax shown on a return shall be taken into account only if such return was filed before the last day prescribed for the filing of such return determined with regard to any extension of time for such filing emphasis added this language expressly referred to extended due dates however since no mention was made of amended returns it could have been interpreted as applying only to a situation in which a single original return is filed on extension -- especially since the new regulations under the code no longer referred to amended returns see former sec_301_6653-1 c b pincite revisions t d c b in however two regulatory changes clarified that an amended_return filed on extension is still considered as amending or superseding an original return the first change was to redefine a deficiency to include additional tax reported even on a late amended_return as an amount shown upon the return unless the taxpayer is protesting the additional tax see sec_301_6211-1 c b pincite at the same time however in order to prevent taxpayers from avoiding penalties in situations involving late amended returns former sec_301_6653-1 defining an underpayment for tl-n-2435-97 penalty purposes was also amended reintroducing the pre-1954 language c definition of underpayment -- income estate_and_gift_taxes a n underpayment for purposes of sec_6653 and this section is -- i the total amount of all deficiencies as defined in sec_6211 if a return was filed on or before the last date determined with regard to any extension of time prescribed for filing such return however for purposes of paragraph c i of this section any amount of additional tax shown on an amended_return so-called filed after the due_date of the return is a deficiency current regulations t d c b finally the regulations governing the accuracy-related_penalty that replaced former sec_6653 continue this treatment current sec_6664 contains a uniform definition of underpayment for penalty purposes the regulations under that provision go beyond prior_law and permit taxpayers in specified circumstances to cure a nonfraudulent underpayment by filing a late qualified_amended_return prior to contact by the service in defining such an amended_return the regulations delineate what constitutes a timely amended_return as well a qualified_amended_return is an amended_return filed after the due_date of the return for the taxable_year determined with regard to extensions of time to file sec_1_6664-2 b emphasis added c b pincite see sec_6664 e fraudulent intent king’s court consistent with this uniform longstanding administrative practice in the context of determining deficiencies and underpayments the element of fraudulent intent -- along with an underpayment a prerequisite for imposing a fraud_penalty -- is based on and may be cured by a timely nonfraudulent amended_return filed on extension see 98_tc_511 as discussed above in the service announced in revrul_78_256 that the tax shown on a return for purposes of determining underpayments of estimated_tax includes tax shown on an amended_return filed on or before an extended due_date petitioner’s amended fiscal return was filed on or about date well before the date date set forth in the automatic_extension of time to file thus petitioner’s amended fiscal return was timely filed and is petitioner’s return for the year at issue see sec_6653 emphasis added in addition to sec_301_6653-1 the court cited haggar evans cooperage estimated_tax penalty and 65_tc_113 an elections continued tl-n-2435-97 iv badaracco effect of late amended_return in badaracco the supreme court resolved a longstanding judicial conflict concerning whether a taxpayer who has filed a fraudulent return can later by filing a nonfraudulent amended_return terminate the indefinite limitations_period in sec_6501 and start the running of the general 3-year period the court held that in these circumstances the return described in sec_6501 is the taxpayer's original fraudulent return in addition to reviewing the statutory scheme and the purpose and function of sec_6501 the court observed that the code does not explicitly provide for or require the filing of an amended_return which the court characterized as a creature of administrative origin and grace u s pincite the badaracco opinion referred to and was consistent with an extensive body of law cited for the general proposition that an amended_return is a nullity for most purposes apart from refund claims for example without specific authorization an election required to be made on a return generally cannot be made or modified on an amended_return see eg riley 304_us_191 goldstone revrul_77_217 1977_1_cb_64 a taxpayer cannot create tax_court jurisdiction by filing an amended_return reflecting a decrease in tax 561_f2d_1115 4th cir the filing of a correct amended_return does not cure an earlier defective filing so as to avoid the penalty for failure_to_file 41_bta_700 aff'd 118_f2d_644 1st cir a fraud_penalty may be imposed based on the filing of an initial fraudulent return regardless of a subsequent voluntary nonfraudulent amended_return see 465_f2d_299 7th cir and the filing of such an amended_return does not reduce the underpayment for purposes of computing the penalty 19_tc_1072 aff'd 218_f2d_639 2d cir revrul_56_54 1956_1_cb_654 finally and significantly for present purposes the filing of an amended_return curing a omission does not shorten the 6-year assessment_period under sec_6501 20_tc_79 see also 38_tc_486 in all these cases however the amended_return in question is a late amended_return whether these authorities distinguish the haggar rule explicitly see eg continued case -- thus pulling together the various contexts in which the principle has been established tl-n-2435-97 goldring t c pincite or like badaracco simply discuss amended returns without reference to haggar or the timely untimely distinction they cannot be read as intended to overturn or limit the haggar rule the houston opinion merits further discussion in that case the taxpayer’s wife filed a timely joint_return for in while the taxpayer was stationed abroad working for a united nations agency during the korean war the return did not report his income from the agency an omission of over in june of the taxpayer submitted another return for reporting the omitted income describing the document as at best an amended_return the court citing goldring held that the omission exception applied t c pincite in response to the taxpayer’s argument that the second return was timely because of the combat_zone postponement provision now in sec_7508 the court ruled that the provision did not apply where a return although defective was timely filed thus the case does not involve a timely amended_return zellerbach and related authorities can be viewed as an exception to the haggar rule in that under zellerbach no amended_return timely or untimely is effective -- in the sense that it can start or restart the assessment or refund period however it is possible to view a timely amended_return as effective to modify or supersede an original return under haggar and still treat it as relating back to the date of the original return for timing purposes under zellerbach in fact the zellerbach opinion does not treat the amended_return as ineffective for all purposes a second return reporting an additional tax is an amendment or supplement to a return already upon the files and being effective by relation does not toll a limitation which has once begun to run u s pincite emphasis added vi summary given that under haggar and related authorities the statutory term return has uniformly been interpreted to include a timely amended_return in uåvariety of contexts and given that situations involving late amended returns have been and can be distinguished the presumption is that haggar applies in construing the term return in sec_6501 and e as well this presumption might conceivably be overcome petitioners herein filed their amended returns more than a year after the due_date there is no suggestion that any extension was granted and in any event the amended returns were filed long after the time amended returns might have been permitted had they been filed seasonably the amended returns might have been treated as parts of the original returns haggar co v helvering t c pincite emphasis added see also goldstone t c pincite tl-n-2435-97 however if the application of haggar were shown to be inconsistent with the purposes of those provisions taking first the situation in which both documents are filed prior to the original due_date example sec_1 and above it is clear that no significant governmental interest is harmed if taxpayers can correct fraud or a omission by a timely amended_return because sec_6501 deems the return_due_date to be the filing_date in any event the service has the full 3-year period to examine a nonfraudulent or corrected return and is not at a special disadvantage in such situations taxpayers cannot use the haggar rule to play the audit_lottery by filing a fraudulent or defective return but retaining the option to shorten the limitations_period with an amended_return if an examination seems imminent see goldring t c pincite cf badaracco u s pincite it could be argued that refusing to give effect to a timely amended_return would be an incentive for taxpayers to file correct returns in the first instance however this argument loses force in the case of the exception for omissions in sec_6501 which does not incorporate an intent requirement and can apply to honest non-negligent errors even in the case of fraud an exception to haggar for statute_of_limitations purposes is difficult to justify as a behavior modification measure when the penalty provisions specifically intended to address such behavior follow the haggar rule if anything application of haggar in the statute_of_limitations context may function as a mild incentive for taxpayers to correct their returns in a voluntary timely fashion generally speaking these considerations apply equally in situations like those in example sec_2 and involving documents filed during an extension period however because under zellerbach the limitations_period begins with the filing of the first return it can be argued that in these situations the service may be at a slight disadvantage for example the period within which the service could examine a corrected return might be the haggar opinion itself suggests that a different rule might apply where the purposes of the statute might be thwarted or the interests of the government harmed see u s pincite cf 357_us_28 in fact it can be argued that application of haggar is specifically compelled in an original due_date situation by the terms of sec_6501 the parallel between the statute_of_limitations and the corresponding penalty provisions has been emphasized in support of the service's position regarding late amended returns it is established that a taxpayer who submits a fraudulent return does not purge the fraud by subsequent voluntary disclosure the fraud was committed and the offense completed when the original return was prepared and filed badaracco u s pincite it follows from this analogy that in the case of a timely amended_return which does purge the fraud an extended assessment_period should not apply tl-n-2435-97 effectively shortened -- by as much as months in the case of a corporate taxpayer -- if the taxpayer filed the defective return immediately after the extension request and waited until the extended due_date to file the amended_return in our view this possibility does not call for a result that varies depending on whether the filing_date has been extended a difficult feat of statutory construction to begin with essentially the possible reduction of the assessment_period stems from the zellerbach rule and the court addressed a similar objection in the zellerbach opinion itself in the argument for the government much is made of the point that in giving effect for any purpose to the original return we cut down the period available to the bureau for audit and assessment the reduction however is not serious the curtailment is too slight the inconvenience too nearly negligible to affect the process of construction u s pincite likewise in the present situations the service can and generally will immediately assess any increased tax reported on the nonfraudulent or corrected amended returns the question of a reduced assessment_period a limited reduction in any case will normally arise only if the service mistakenly fails to make the additional_assessment within the year period or with respect to matters that would not by themselves justify a 6-year or unlimited assessment_period further any incentive for taxpayers to play the audit_lottery is remote since -- with the possible exception of certain situations such as taxpayers under continual examination -- it is unlikely that an audit would commence prior to the extended due_date in any event finally consistent with the rule for penalties which can be avoided by amending during a filing extension period application of haggar in the limitations context may encourage prompt voluntary correction and compliance we have also considered whether application of haggar could be justified in the case of the omission exception in sec_6501 but not in the case of fraud under sec_6501 as discussed above unlike sec_6501 sec_6501 requires an intent to evade tax arguably a situation in which for example a taxpayer makes an unintentional omission one day but discovers and corrects it the next reflects less need for an extended examination period than one in which the taxpayer originally intended to commit fraud however the policy argument is not strong and we find no support in the statute administrative interpretations or case law for drawing such a distinction tl-n-2435-97 if you have questions concerning this advice please contact sandy irving of this office at assistant chief_counsel income_tax accounting by ___ s _______________________ michael d finley chief branch
